In The
                                Court of Appeals
                  Sixth Appellate District of Texas at Texarkana

                             ______________________________

                                   No. 06-07-00177-CR
                             ______________________________


                             ROGER DALE GENTRY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                         On Appeal from the 5th Judicial District Court
                                     Cass County, Texas
                                Trial Court No. 2007F00029




                       Before Morriss, C.J., Moseley and Cornelius,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


________________________
*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment
                                    MEMORANDUM OPINION

         Roger Dale Gentry appeals from his conviction by a jury for aggravated sexual assault of a

child. See TEX . PENAL CODE ANN . § 22.021(a)(1)(B)(iii) (Vernon Supp. 2008).1 The jury assessed

his punishment at life imprisonment and a $5,000.00 fine. Gentry presently has two other

convictions currently on appeal before this Court.2

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Gentry v. State, cause number 06-07-00175-CR, we affirm the judgment of the trial

court.

         As noted previously, however, the trial court's judgment in this case indicates the statute for

the offense is "22.021(2)(A) Penal Code." This Court has the authority to reform the judgment to

make the record speak the truth when the matter has been called to our attention by any source.

French v. State, 830 S.W.2d 607 (Tex. Crim. App. 1992). In Asberry v. State, 813 S.W.2d 526 (Tex.

App.—Dallas 1991, pet. ref'd), the court noted that the authority of the appellate court to reform

incorrect judgments is not dependent on request of any party; the appellate court may act sua sponte.




         1
        We note that the judgment indicates the statute for the offense as TEX . PENAL CODE ANN .
§ 22.021(2)(A). The correct statute is TEX . PENAL CODE ANN . § 22.021(a)(1)(B)(iii).
         2
        Gentry appeals from three convictions. In cause numbers 06-07-00175-CR and 06-07-
00177-CR, he appeals from his convictions of aggravated sexual assault of a child, and was
sentenced in each case to life imprisonment and a $5,000.00 fine. In cause number 06-07-00176-CR,
he appeals from his conviction of indecency with a child by sexual contact, and was sentenced to
twenty years' imprisonment and a $5,000.00 fine.

                                                   2
The Texas Rules of Appellate Procedure provide direct authority for this Court to modify the

judgment of the trial court. TEX . R. APP . P. 43.2.

       Therefore, we hereby reform the judgment to indicate the correct statute for the offense: TEX .

PENAL CODE ANN . § 22.021(a)(1)(B)(iii).

       As reformed, we affirm the judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        October 8, 2008
Date Decided:          December 18, 2008

Do Not Publish




                                                   3